          Entered on Docket March 30, 2020                    Below is the Order of the Court.




                                                               _________________________
 1                                                             Timothy W. Dore
                                                               U.S. Bankruptcy Court
 2
                                                               (Dated as of Entered on Docket date above)
 3

 4

 5

 6    __________________________________________________________________________

 7

 8   TIMOTHY W. DORE
     United States Bankruptcy Judge
 9   700 Stewart Street, Room 8106
     Seattle, WA 98101
10   (206) 370-5300

11

12                           UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
13
       In re:
14

15     FEI MENG and LING XIE,                                 Bankruptcy No. 18-10754-TWD

16                                    Debtors.

17     UNITED STATES TRUSTEE,
                                                              Adversary No. 18-01161-TWD
18                                    Plaintiff,

19                                                            ORDER GRANTING MOTION
                v.
                                                              FOR SUMMARY JUDGMENT
20                                                            ON 11 U.S.C. § 727(a)(3) CLAIM
       FEI MENG and LING XIE,
21
                                      Defendants.
22

23          THIS MATTER came before the Court on the summary judgment motion filed by the United
24   States Trustee (“UST”). The Court has reviewed and considered the summary judgment motion, all

25   evidence submitted in support of and in opposition to the summary judgment motion, the records and




     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT ON 11 U.S.C. § 727(a)(3) CLAIM - 1
      Case 18-01161-TWD          Doc 49      Filed 03/30/20     Ent. 03/30/20 09:49:44           Pg. 1 of 2
 1   files in this adversary proceeding and the oral argument held on March 27, 2020. Specifically, the Court

 2   considered the pleadings, submissions and evidence appearing at Docket Nos. 34, 35, 36, 37, 38, 40, 42,

 3   43, 44 and 45. The Court stated its reasons for granting the summary judgment motion with respect to

 4
     the 11 U.S.C. § 727(a)(3) claim on the record at the conclusion of the March 27, 2020 hearing on the

     summary judgment motion as contemplated by Federal Rule of Bankruptcy Procedure 7056 and Federal
 5
     Rule of Civil Procedure 56(a). The Court concluded that there is no just reason for delay and that entry
 6
     of final judgment in favor of the UST against Fei Meng and Ling Xie on the 11 U.S.C. § 727(a)(3) claim
 7
     is appropriate under Federal Rule of Bankruptcy Procedure 7054 and Federal Rule of Civil Procedure
 8
     54(b). Now, therefore, it is hereby ORDERED that:
 9
            1.      The UST’s request for summary judgment on the 11 U.S.C. § 727(a)(3) claim against Fei
10
     Meng and Ling Xie is granted.
11
            2.      Fei Meng and Ling Xie are denied a discharge in their bankruptcy case (Bankruptcy
12
     No. 18-10754) pursuant to 11 U.S.C. § 727(a)(3).
13
            3.      This is a final order. All further activity in this adversary proceeding is stayed absent
14   further order of this Court until such time as any appeal of this Order is complete. If there is no appeal
15   of this Order, the Clerk’s office shall close this adversary proceeding.
16                                               /// End of Order ///
17

18

19

20

21

22

23

24

25




     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT ON 11 U.S.C. § 727(a)(3) CLAIM - 2
      Case 18-01161-TWD          Doc 49     Filed 03/30/20      Ent. 03/30/20 09:49:44      Pg. 2 of 2
